       Case 7:20-cv-01959-KMK Document 182 Filed 10/05/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

ALLSTATE INSURANCE COMPANY,                                     C.A. No.7:20-cv-01959-KMK
ALLSTATE PROPERTY & CASUALTY INSURANCE
COMPANY,
ALLSTATE FIRE & CASUALTY INSURANCE COMPANY,
AND ALLSTATE INDEMNITY COMPANY,

                    Plaintiffs,

v.

JAMES A. SPINA II, D.C.,
ANDREA GROSSMAN,
KIMBERLY A. SPINA,
MAELIEN SPINA,
CATSKILL MEDICAL CARE, P.C. (d/b/a MIDDLETOWN
PHYSICAL THERAPY AND PAIN MANAGEMENT),
TAMMY GARCIA-KLIPFEL, ESQ., as personal representative of
the Estate of HERBERT M. GARCIA, M.D., deceased,
PHYSICAL MEDICINE & DIAGNOSTIC TESTING, P.C.,
CLIFTON D. BURT, M.D.,
CHARLES H. BAGLEY, M.D.,
MIDDLETOWN PHYSICAL THERAPY, P.C. (d/b/a PHYSICAL
THERAPY OF ORANGE COUNTY),
ELEANORE B. ROBLES, PT (a/k/a ELEANORE B. ROBLES-
PARAS, PT),
MID HUDSON ACUPUNCTURE, P.C.,
RALPH J. STORM, L.AC.,
OPEN MRI OF MIDDLETOWN, L.L.C.,
UPSTATE RADIOLOGY, P.C.,
ACCREDITED MEDICAL SUPPLY INC.,
EFFECTIVE MARKETING & COMMUNICATIONS, LLC,
JJMJ REALTY COMPANY, AND
ROSWELL REALTY LLC,

                    Defendants.

               ORDER GRANTING IN PART ALLSTATE’S MOTION
                     FOR PRELIMINARY INJUNCTION

      Upon consideration of Plaintiffs, Allstate Insurance Company, Allstate Property &

Casualty Insurance Company, Allstate Fire & Casualty Insurance Company, and Allstate



                                         -1-
         Case 7:20-cv-01959-KMK Document 182 Filed 10/05/20 Page 2 of 2




Indemnity Company (collectively, “Allstate” or “Plaintiffs”) Motion for Preliminary Injunction,

the Court being duly advised in the premises and good cause having been shown, the Court finds

as follows:

       1.      Plaintiffs have shown that they will suffer irreparable harm absent the Court
               ordering the requested stay;
       2.      There are serious questions going to the merits of Plaintiffs’ declaratory
               judgment claims; and
       3.      The public interest weighs in favor of granting the requested stay.
Therefore, IT IS HEREBY:

       ORDERED that all arbitrations pending before the American Arbitration Association

between Allstate and Middletown Physical Therapy, P.C. seeking No-Fault insurance benefits are

hereby STAYED until further order of this Court;

       ORDERED that all arbitrations pending before the American Arbitration Association

between Allstate and Mid Hudson Acupuncture, P.C. seeking No-Fault insurance benefits are

hereby STAYED until further order of this Court; and

       ORDERED that the Defendants are hereby ENJOINED from commencing any

arbitrations before the American Arbitration Association against Allstate related to services or

supplies provided by Middletown Physical Therapy, P.C. and/or Mid Hudson Acupuncture, P.C.

until further order of this Court.


SO ORDERED:
______________________________________
The Honorable Kenneth M. Karas
White Plains, New York
October 5, 2020




                                                -2-
